

[ex10-14header.jpg]


May 27, 2010


Board of Directors
Innolog Holdings Corp
4000 Legato Drive
Suite 830
Fair Oaks, VA 22033


To the Board of Directors,


This letter agreement (the “Letter Agreement”) will specify our understanding of
the terms and conditions under which Emerging Companies LLC (“Advisor”) is
exclusively engaged (the “Engagement”) by Innolog Holdings Corp (the “Company”)
for the purposes of providing certain merchant banking and corporate advisory
services in connection with setting and achieving strategic business
objectives.  As a part of this engagement, Emerging Companies LLC will also
provide corporate advisory services and is consequently simultaneously
engaged.  This agreement is to confirm our understanding with respect to our
engagement.


As used in this letter, the term “Investment Transaction” means the infusion of
funds in the form of equity or debt investments or a combination thereof by one
or more parties into the Company for the purposes of capitalization of all or
part of the Company.  The term “Sales Transaction” means, whether in one or a
series of transactions, (a) any merger, consolidation, joint venture or other
business combination pursuant to which the business of the Company is combined
with that of another person (any such person, together with its affiliated, a
“Purchaser”); (b) the acquisition, directly or indirectly, by a Purchaser by way
of negotiated purchase or any other means of a majority of the capital stock of
the Company; and (c) the acquisition by a Purchaser, directly or indirectly, of
a majority of the assets, properties and/or businesses of, the Company by way of
a direct or indirect purchase, lease, license, exchange, joint venture or other
means.  The term “Acquisition Transaction” means (a) any merger, consolidation,
joint venture or other business combination pursuant to which the business of
the Company is combined with that of another person (any such person, together
with its affiliates, a “Seller”); (b) the acquisition, directly or indirectly,
of a Seller by way of negotiated purchase or any other means of a majority of
the capital stock of the Company; and (c ) the acquisition by a Seller, directly
or indirectly, of a majority of the assets, properties and/or businesses of, the
Company by way of a direct or indirect purchase, lease, license, exchange, joint
venture or other means.


The Advisor team will be led by William P. Danielczyk, Michael Kane, and will
also include other members of Advisor’s staff and advisors as we deem
appropriate from time to time. Advisor will report directly to the board of
directors of Innolog Holdings Corp (the “Board”); Mr. Danielczyk will retain the
position of Executive Chairman and Mr. Kane will remain Treasurer  and Secretary
and both will continue to serve as members of the Board.


I.
Services to be Provided

Advisor will use its best professional efforts to assist the Company in
analyzing, structuring and affecting the proposed Investment Transaction in
accordance with the terms and conditions of this Agreement.  Advisor proposes to
undertake the following activities on your behalf, including, but not limited
to, the following:


[ex10-14footer.jpg]

 
1

--------------------------------------------------------------------------------

 


 
A.
On best efforts basis, to identify and facilitate the closing of an Investment
Transaction in the form of a debt or equity.

 
B.
On best efforts basis, to identify and facilitate the closing of an Acquisition
Transaction;

 
C.
Assist the Company in evaluating a prospective Investment Transaction or Sales
Transaction;

 
D.
Determine a supportable range of value for the Company in an Investment
Transaction or Sales Transaction;

 
E.
Assist the Company in identifying and evaluating alternative capital structures
for the Company to fund the strategic business plan;

 
F.
Identify potential sources of financing/investment for the Company;

 
G.
Identify issues germane to each alternative financing and capital structure;

 
H.
Assist and advise the Company in developing strategy and tactics for negotiating
an Investment Transaction.

 
I.
Manage presentations and administrative functions with selected candidates for
the proposed Investment Transaction;

 
J.
Coordinate the Company’s internal and external corporate communications program;

 
K.
Render such other advise and services as corporate finance advisors as agreed
upon by Advisor and the Company from time to time;

 
L.
Advise the Board of Directors of the Company in any and all corporate matters as
requested by the Board of Directors.

 
M.
Act as liaison to lead placement agreement, coordinating the activities of other
placement agents.

 
N.
To coordinate and execute the Corporate Communications strategy.

 
O.
To assist the Company in the listing of a public exchange.



In essence Advisor will act as the exclusive Investment Banker to the Company on
all capital markets transactions.


II.
Fees

During the three (3) year Engagement, Advisor agrees not to accept any monthly
retainer fees or success fees in the first year of the management.


After the first year, Company agrees to pay Advisor for its Corporate Advisory
Services as follows:
 
A.
Investment Transaction Fees:

Investment Transaction Fees shall be due and payable to Advisor as follows:
Advisor will be responsible for coordinating an Investment Transaction and with
the raising of capital.  Investment Transaction, Fees will be paid based upon
the type of capital raised as follows:
Equity – Seven percent (7%) of funds raised.
Convertible Debt or Convertible Preferred Shares – Five percent (5%) of funds
raised.
Non-Convertible Debt – Three percent (3%) of funds raised.
Investment Transaction Fees shall be paid to Advisor when investment funds
identified by Advisor are made available to the company and shall be paid by
wire transfer upon distribution to the Company.  In the event that more than one
of the foregoing might be applicable to an Investment and/or Sales Transaction,
such fee, shall be the higher of the two.


 
B.
Mergers and Acquisition Advisory Fee:

Company agrees to pay to Advisor a Merger & Acquisition Advisory Fee (“M&A Fee”)
if the Company merges or is acquired by a party identified and/or introduced by
Advisor, or for any Acquisition Transaction which is structured or negotiated by
Advisor.  This M&A Fee will be equal to five percent (5%) of the value of the
Transaction (or serves as the valuation and/or exchange price for a merger or
stock swap, the “Purchase Price”) any party.  As used herein, the Purchase Price
shall equal the total consideration given or used as a valuation measuring
amount relating to the sale, merger or acquisition of the Company by another
party, and shall include cash, stock, notes, contracts, net liabilities and/or
funded debt assumed and future payments of any kind, contingent or
otherwise.  The Transaction may include all forms of equity and/or debt
instruments, regardless of the percent of equity ownership involved.


[ex10-14footer.jpg]


 
2

--------------------------------------------------------------------------------

 



 
C.
Acquisition Fee:

Company agrees to pay to Advisor an Acquisition Fee if the Company acquires a
firm identified and/or introduced by Advisor, or for any Acquisition Transaction
which is structured or negotiated by Advisor.  This Acquisition Fee will be
equal to five percent (5%) of the Purchase Price paid (or serves as the
valuation and/or exchange price for a merger or stock swap, the “Purchase
Price”) any party.  As used herein, the Purchase Price shall equal the total
consideration given or used as a valuation measuring amount relating to the
sale, merger or acquisition of the Company by another party, and shall include
cash, stock notes, contracts, net liabilities and/or funded debt assumed and
future payments of any kind, contingent or otherwise.  The Transaction may
include all forms of equity and/or debt instruments, regardless of the percent
of equity ownership involved.



 
D.
Warrants:

Upon the successful completion after year one (1) of an identified transaction
(see Section I), Advisor will receive Warrants in an amount specified by the
Board.   The Company agrees to pay the Advisor five hundred thousand (500,000)
warrants priced at fifty cents per warrant.  The warrants will be exercisable
for a total of five years.


III.
Expenses

Company will reimburse Advisor for all expense fees documented and
submitted.   The Company shall be responsible for all of its own expenses
relating to any Investment Transaction, Sales Transaction, or Acquisition
Transaction including but not limited to printing, accounting and legal fees.


IV.
Term of Contract and Termination

This agreement shall begin on June 1, 2010 and expire on June 1, 2013.  The
Company or Advisor may terminate this Agreement, with or without cause, after
the first sixty (60) days from the date of execution of this Agreement,
effective thirty (30) days following receipt by the non-terminating party of
written notice of such termination. Any such termination shall not (except as
otherwise provided herein) affect the reimbursement or compensation or
indemnification provisions set forth herein, all of which will remain in full
force and effect.  In the event the Advisor uncovers a material fact about the
Company during the course of this engagement, which in the sole opinion of the
Advisor would negatively impact the Company if disclosed, then the Advisor, at
its sole discretion, may terminate this agreement immediately upon written
notice of such termination (“Termination Notice”).  The expiration of the term
of the Agreement shall not (except as otherwise provided herein) affect the
reimbursement or compensation or indemnification provisions set forth herein,
all of which will remain in full force and effect. The Advisor may terminate the
agreement with thirty-days written notice.


In addition, the Company agrees to provide a right of first refusal to contract
with the Advisor as its sole Advisor for ongoing Advisory services and any
recommendation resulting from engagement for a period of eight months from the
date of contract termination.



 
V.
Information Provided to Advisor

The Company will furnish Advisor with such information as Advisor reasonably
requests for this assignment (all such information so furnished being the
“Information”).  This includes any information necessary to complete background
checks on the principals of the Company.  The Company recognizes and confirms
that Advisor (i) will use and rely primarily on the Information provided by the
Company as well as Information available from generally recognized public
sources in performing services contemplated by this letter without having
independently verified the same, (ii) does not assume responsibility for the
accuracy or completeness of the Information and (iii) will not make an
evaluation or appraisal of any assets of the Company.


[ex10-14footer.jpg]


 
3

--------------------------------------------------------------------------------

 



 
VI.
Confidentiality

Advisor will require any third party to sign a confidentiality agreement in form
and substance satisfactory to the Company prior to furnishing any Information to
such third party.



  
VII.
Observation Rights

Advisor will receive observation rights to attend and participate in all
meetings and special meetings of the Company during the period of engagement.



 
VIII.
Exclusivity

During the Engagement, Advisor shall have the right to initiate, continue and
conduct contacts, negotiations or other discussions on behalf of the Company and
to serve as the Company’s Advisor, with respect to this Engagement.  The Company
warrants and represents, as mutually agreed upon in writing by the Company and
Advisor, that it has granted only Advisor the right to act as Advisor with
respect to Advisory Services and that there is no other person that is entitled
to a finder’s fee or any type of brokerage compensation.



 
IX.
Miscellaneous

Notwithstanding this Agreement, Advisor and the Company agree not to quote or
refer to this Agreement in any document, release or communication prepared,
issued or transmitted without the express written consent of the other party
(including any entity controlled by, or under common control with, the Company
and any director, officer, employee or agent thereof).  The engagement letter
shall expire if it is not fully accepted by May 28, 2010 at 5PM EST.


This Agreement shall be binding upon the Company and Advisor and their
respective successors and assigns and shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to the conflicts of laws principles thereof.  The Company will file application
and be approved for Directors’ and Officers’ liability (D&O) Insurance to meet
with Advisor’s acceptance within thirty-days from signing of this Engagement
Letter.


If the foregoing correctly sets forth our understanding, please so indicate by
executing this letter, together with the enclosed duplicate originals, in the
space indicated and returning one (1) of these originals for our files.  By so
doing, the Company represents and warrants that it has obtained, or within 15
calendar days will obtain, Board of Directors' or other approval of this
agreement necessary to cause this Agreement to be duly authorized, executed and
delivered by the Company.


Regards,


Accepted and agreed to, as of the date of this letter:


Emerging Companies, LLC


By:
   
 
Richard Stewart
 
Managing Director



Joe Kelley


By:
   
 
On behalf of the Board of Directors



[ex10-14footer.jpg]


 
4

--------------------------------------------------------------------------------

 


Exhibit A
Indemnification Agreement


The following provisions regarding indemnification are an integral part of the
Agreement (the "Agreement") to which they are attached between Emerging
Companies LLC, ("Emerging”) and the Company named therein.  Capitalized terms
used but not defined below have the meanings given to them in the Agreement.


Indemnification by the Company


In connection with the services which Emerging  have agreed to render to the
Company in the Agreement, the Company shall indemnify Emerging, each of its
directors, officers, employees, and agents and each person, if any, who controls
Emerging within the meaning of Section 15 of the Securities Act of 1933, as
amended (the "Act") ( Emerging), and hold Emerging harmless to the fullest
extent permitted by law against any and all losses, claims, damages, and
liabilities (and actions in respect thereof) to which Emerging may become
subject in connection with (i) Emerging's use of information contained in the
Memorandum that is materially inaccurate or alleged to be materially inaccurate
in any respect (as a result of misrepresentation, omission, failure to update or
otherwise) that is provided to Emerging by the Company or its representatives,
agents, or Emerging’s, regardless of whether Emerging knew or should have known
of such inaccuracy, (ii) the breach of any representation, warranty or covenant
of the Company contained in the Agreement, or (iii) any other aspect of the
rendering by Emerging of services under the Agreement, unless it is finally
judicially determined that losses, claims, damages, or liabilities relating
thereto were incurred solely as a result of the bad faith, intentional
wrongdoing, gross negligence or willful misconduct of Emerging.  Notwithstanding
the foregoing, the Company shall not be required to indemnify Emerging for
matters for which the Company is indemnified by Emerging hereafter.


Indemnification by Emerging


Emerging shall indemnify the Company and each person, if any, who controls the
Company within the meaning of Section 15 of the Act, and hold such persons
harmless to the fullest extent permitted by law, against any and all losses,
claims, damages, and liabilities (and actions in respect thereof) to which such
person may become subject if such loss, claim, damage, liability or action
arises out of or is based upon (i) any untrue statement of a material fact
contained in the Memorandum (as amended or supplemented) or the omission to
state therein a material fact necessary to make the statements therein not
misleading, but in each case only to the extent that the untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of Emerging specifically for inclusion
therein, or (ii) any known violation by Emerging of the provisions of Rule
502(c) of Regulation D.


Notice of Indemnification


Each party hereto agrees that, upon the service of a summons or other initial
legal process upon it in any action or suit instituted against it, or upon
receipt of written notification of the commencement of any investigation or
inquiry of, or proceeding against, it in respect of which indemnity may be
sought hereunder, it will promptly give written notice (the "Notice") of such
service or notification to the party or parties from whom indemnification may be
sought hereunder.  No indemnification otherwise provided for hereunder shall be
available to any party who shall fail so to give the Notice if the party to whom
such Notice was not given was unaware of the action, suit, investigation,
inquiry or proceeding to which the Notice would have related and was prejudiced
by the failure to give the Notice, but the omission so to notify such
indemnifying party or parties of any such service or notification shall not
relieve such indemnifying party or parties from any liability which it or they
may have to the indemnified party for contribution or otherwise than on account
of such indemnity agreement.


[ex10-14footer.jpg]


 
5

--------------------------------------------------------------------------------

 


Defense by Indemnifying Party


Any indemnifying party shall be entitled at its own expense to participate in
the defense of any action, suit or proceeding against, or investigation or
inquiry of, an indemnified party.  Any indemnifying party shall be entitled, if
it so elects by giving written notice (the "Notice of Defense") to the
indemnified party within a reasonable time after receipt of the Notice, to
assume (alone or in conjunction with any other indemnifying party or parties)
the entire defense of such action, suit, investigation, inquiry or proceeding,
in which event such defense shall be conducted, at the expense of the
indemnifying party or parties, by counsel chosen by such indemnifying party or
parties and reasonably satisfactory to the indemnified party or parties;
provided, however, that (i) if the indemnified party or parties reasonably
determine that there may be a conflict between the positions of the indemnifying
party or parties and of the indemnified party or parties in conducting the
defense of such action, suit, investigation, inquiry or proceeding or that there
may be legal defenses available to such indemnified party or parties different
from or in addition to those available to the indemnifying party or parties,
then counsel for the indemnified party or parties shall be entitled to conduct
the defense to the extent reasonably determined by such counsel to be necessary
to protect the interests of the indemnified party or parties, and (ii) in any
event, the indemnified party or parties shall be entitled to have counsel chosen
by such indemnified party or parties participate in, but not  conduct, the
defense.


If, within a reasonable time after receipt of the Notice, an indemnifying party
gives a Notice of Defense, and counsel chosen by the indemnifying party or
parties is reasonably satisfactory to the indemnified party or parties, the
indemnifying party or parties will not be liable for any legal or other expenses
subsequently incurred by the indemnified party or parties in connection with the
defense of the action, suit, investigation, inquiry or proceeding, except that
(x) the indemnifying party or parties shall bear the legal and other expenses
incurred in connection with the conduct of the defense as referred to in clause
(i) of the proviso to the preceding paragraph, and (y) the indemnifying party or
parties shall bear such other expenses as it or they have authorized to be
incurred by the indemnified party or parties.  If, within a reasonable time
after the receipt of the Notice, no Notice of Defense has been given, the
indemnifying party or parties shall be responsible for any legal or other
expenses incurred by the indemnified party or parties in connection with the
defense of the action, suit, investigation, inquiry or proceeding.  The
indemnifying party shall not be liable for settlement of any such action
effected without its written consent, but if settled with its written consent,
or if there be a final judgment for the plaintiff in any such action, the
indemnifying party shall indemnify with respect to such settlement or judgment.


Contribution if Indemnification Not Available


If for any reason the foregoing indemnity is unavailable to the indemnified
party or insufficient to hold the indemnified party harmless, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such claims, liabilities, losses, damages or
expenses, in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnifying party, on the one hand, and the
indemnified party, on the other hand, but also the relative fault of the
indemnifying party and the indemnified party, as well as any relevant equitable
considerations.  Notwithstanding any contrary provisions in this agreement, the
aggregate contribution of Emerging to all claims, liabilities, losses, damages,
and expenses shall not exceed the amount of fees actually received by Emerging
pursuant to its engagement by the Company.  It is hereby further agreed that the
relative benefits to the Company, on the one hand, and Placement Agent, on the
other hand, with respect to the transaction contemplated in the Agreement shall
be deemed to be in the same proportion as (i) the net proceeds actually received
by the Company resulting from the sale of the Securities bears to (ii) the fees
paid to Placement Agent with respect to such sale.  The indemnifying party
agrees that its indemnification commitments herein set forth shall apply whether
or not the indemnified party is a formal party to any such actions or other
proceedings, that such commitments shall be in addition to any liability that
the indemnifying party may have to the indemnified party at common law or
otherwise, and that such commitments shall survive any termination of the
Agreement.


[ex10-14footer.jpg]


 
6

--------------------------------------------------------------------------------

 
 
Survival and Effect


This indemnity agreement and the representations and warranties of the parties
contained in the Agreement shall remain in full force and effect regardless of
any investigation made by or on behalf of Emerging, and shall survive any
termination of such Agreement or the issuance and delivery of the Securities.


AGREED AND ACCEPTED:


Emerging Companies, LLC


     
Richard Stewart
Managing Director



Date________________________


Joe Kelley


  
On behalf of the Board of Directors



Date________________________


[ex10-14footer.jpg]

 
7

--------------------------------------------------------------------------------

 